DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/284567 filed on February 16, 2022.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


					Status of Claims

	Claims 7 and 14 were cancelled.
	Claim 1-6, 8-13 and 15-20 are pending.


Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On pg. 12-19 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states argues the 35 U.S.C 101 rejection.

	Examiner replies that this concept it taught.  Examiner has clarified the rejection and presented a part of the rejection below:


101 SUMMARY ANALYSIS: 
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 8 recites a device and 15 recite a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims, 1, 8 and 15, specifically claim 1, 8 and 15 recites "in response to receiving a request from a client to compare a first segment of a plurality of segments of a first file with a second segment of a plurality of segments of a second file, determining, by a storage system, a first set of data blocks of the first file associated with the first segment and a set second set of data blocks of the second file associated with the second segment”, “determining, by the storage system, a difference between the first segment and the second segment by performing a comparison of the first mapping information and the second mapping information to determine that the first mapping element and the second mapping element are different”. These limitations could be reasonably and practically performed by the human mind, for instance reviewing two paper document that contain text, comparing similar portions of each from each document and identifying a difference. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally recognizing the two objects being compared are different.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “obtaining, by the storage system, a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively, wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element” and “restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference; and wherein the first file and the second file are different backup files for a same source file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.   


The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



	On pg. 18-19 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “As discussed in previous responses, Applicant does not acquiesce to the Examiner's characterization of the independent claims and cited prior art. However, in order to advance prosecution, the Applicant has amended the independent claims (1, 8, and 15), as exemplified by amended claim 1, to claim that the first segment is of plurality of segments of a first file and a second segment of a plurality of segments of a second file. The claims also have been amended by Applicant to include limitations of claims 7 and 14 which read "wherein the first file and the second file are different backup files for a same source file." This is different then the cited prior art of Iwasaki. The Examiner cites paragraphs [0005] and [0010], however paragraph [0005] discloses an "inode" which ais an object that stores metadata and is not a backup file and paragraph [0010] discloses two intermediate files are compared, however those intermediate files are file lists, not segments of two backup files (let alone two backup files for the same source file). 
The Examiner suggests on pages 32 and 33 of the Action, in regards to claim 7, now integrated into the independent claims 1, 8 and 15, that paragraph [0044] of Iwasaki discloses that the first and second files are backup files for the same source file. However, a review of paragraph [0044], does not reveal two backup files, it simply states that metadata is generated for a backup and is stored. This is disclosing one file (metadata) that stores data on a plurality of source files that are used to produce a backup file (see also e.g., paragraph [0041]). Since the independent claims as amended, require the comparison of a first segment of a first file with a second segment of a second file, wherein the files are backup files (not metadata), clearly Iwasaki does not disclose or render obvious all the limitations of the amended independent claims. Accordingly, Iwasaki, whether viewed separately or in combination, fail to disclose or render obvious each and every limitation of the independent claims 1, 8, and 15. Claims 2, 4-6, 9, 11-13, 16, and 18-20 depend, either directly or indirectly, from independent claims 1, 8, and 15 and therefore, the Examiner's contentions and the cited art also do not support an obviousness rejection of claims 2, 4-6, 9, 11-13, 16, and 18-20, and withdrawal of the rejection is respectfully requested. Further, because the Examiner has fails to establish a prima facie case of obviousness, the Applicant is under no obligation to submit evidence of non-obviousness. See MPEP § 2142. Claims 3, 10, and 17.”


Examiner replies that a new reference is presented below to teach the amended limitation.


Priority
	Applicant has claimed Foreign Priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 U.S.C. §101 
 
4.	35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 8 recites a device and 15 recite a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims, 1, 8 and 15, specifically claim 1, 8 and 15 recites "in response to receiving a request from a client to compare a first segment of a plurality of segments of a first file with a second segment of a plurality of segments of a second file, determining, by a storage system, a first set of data blocks of the first file associated with the first segment and a set second set of data blocks of the second file associated with the second segment”, “determining, by the storage system, a difference between the first segment and the second segment by performing a comparison of the first mapping information and the second mapping information to determine that the first mapping element and the second mapping element are different”. These limitations could be reasonably and practically performed by the human mind, for instance reviewing two paper document that contain text, comparing similar portions of each from each document and identifying a difference. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally recognizing the two objects being compared are different.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “obtaining, by the storage system, a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively, wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element” and “restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference; and wherein the first file and the second file are different backup files for a same source file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.   


The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

 

101 SUMMARY ANALYSIS: 
 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 


 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a method. Claim 9 recites a device. Claim 16 recites a computer program product.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2, 9 and 16 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 

101 SUMMARY ANALYSIS: 
 
Claims 3 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


 

101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a method. Claim 10 recites a device. Claim 17 recites a computer program product.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3, 10 and 17 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein determining the mapping elements comprises: generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 4 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a method. Claim 18 recites a computer program product.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein determining the difference between the first segment and the second segment further comprises: comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claims 5 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a method. Claim 12 recites a device.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 and 12 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “sending, by the storage system, the restored at least one portion of the first segment and the restored at least one portion of the second segment to the client.” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 6, 13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a method.  Claim 13 recites a device. Claim 19 recites a computer program product.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6, 13 and 19 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method. Claim 14 recites a device. Claim 20 recites a computer program product.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7, 14 and 20 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first file and the second file are different backup files for a same source file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a differences of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify a first segment of a first file and a second segment of a second file to determine differences between the first file and second file mapping.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a device.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a first file and a second file, obtain a first mapping for the first file and a second mapping for the second file, and determining a difference between the first and second segments of the first and second file, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify a first segment of a first file and s a second segment of a second file.  Obtain a mapping of a first set of data blocks and a second mapping of a second set of data blocks.  Determining a difference between the first segment and the second segment and restoring a portion of the first segment and a portion of the second segment.
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “…by the storage system” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first file and the second file are different backup files for a same source file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify file segments and restore differences are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claim(s) 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Iwasaki’) and further in view of Prior Art of Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Prior Art’) and Luo et al. U.S. Patent Application Publication No. 2019/0050296 (herein as ‘Luo’).


As to claim 1 Iwasaki teaches a method of file comparison, comprising: 
Iwasaki does not teach but Prior Art teaches in response to receiving a request from a client to compare a first segment of a plurality of segments of a first file with a second segment of a plurality of segments of a second file (Par. 0005 Prior Art discloses comparing two file list. Each file list is seen as a first file and second file. The files within the list are seen as segments. A first file list contains a first file of many files.  Therefore a first file contains a first segment of plurality of segments.  Par. 0010 Prior Art discloses comparing the files of each file list. Comparing files of a first list to files of a second list is seen as comparing a first segment of a first file with a second segment of a second file. The files of the second file are seen as the second segment of the second file);
Iwasaki and Prior Art are analogous art because they are in the same field of endeavor, comparing two segments processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the segment comparison of Iwasaki to include the file comparison of Prior Art, to reduce backup time. The suggestion/motivation to combine is that it would be obvious to try in order for reduction in the time required for the backup process permits a Recovery Point Objective (RPO) to be set at shorter time intervals, which in turn enables data restoration with higher accuracy; improvement in efficiency of the backup process is an issue of increasing importance (Par. 0004 Prior Art).
Iwasaki teaches determining, by a storage system a first set of data blocks of the first file associated with the first segment and a set second of data blocks of the second file associated with the second segment (Par. 0041 Iwasaki discloses metadata containing block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment);
obtaining by the storage system, a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively (Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment.  The block address is seen as the mapping information);
Iwaskai teaches wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element (Par. 0044 Iwaskai discloses the first metadata and first data to be associated with a first identification value that uniquely identifies the first file. The first identification value is seen as first mapping element. The first metadata and first data is seen as the first mapping information. There are multiple files and metadata. Each file is associated with a metadata therefore there are multiple mappings. Par. 0044 Iwaskai discloses the second metadata and second data to be associated with a second identification value that uniquely identifies the second file. The second identification value is seen as second mapping element. The second metadata and second data is seen as the second mapping information);
and determining by the storage system, a difference between the first segment and the second segment by performing a comparison of the first mapping information and the second mapping information to determine that the first mapping element and the second mapping element are different (Par. 0056 Iwasaki discloses difference information between the two backup is identified based upon the different backup times.  The files are seen as part of the backup. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment);
and restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference a (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).
Iwasaki does not teach but Luo teaches and wherein the first file and the second file are different backup files for a same source file (Fig. 6a (614) and Par. 118 Luo discloses identifying updated chunks. The chunks are seen as the first and second segment. Updated chunks are identified by comparing the first signature and the second signatures associated with the same first chunk to identify a mismatch. The first signature associated with the first chunk is seen as the first mapping information. The second signature associated with the first chunk is seen as second mapping information).
Iwasaki and Luo are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the file comparison of Iwasaki to include the file chunk comparison of Luo, to improve storage density. The suggestion/motivation to combine is that it would be obvious to try in order to increase storage capacity and performance (Par. 0028 Luo).




As to claim 2 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 1.
In addition Iwasaki teaches further comprising: determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements. (Par. 0028 Iwasaki discloses generating a data structure which is a map that show data blocks for the files. Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file). 


As to claim 4 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 1.
In addition Iwasaki teaches wherein determining the difference between the first segment and the second segment further comprises: 
comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment (Par. 0056 Iwasaki discloses comparing the file of the current backup to the previous backup. And generating differential data blocks, inodes and inode bitmap based upon the comparison).

As to claim 5 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 1.
In addition Iwasaki teaches further comprising:  and by the storage system sending the restored at least one portion of the first segment and the restored at least one portion of the second segment to the client (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).

As to claim 6 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 1.
In addition Iwasaki teaches further comprising: determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length (Par. 50 Iwasaki discloses the file name of the file).


As to claim 8 Iwasaki teaches a device for file comparison, comprising: 
a processor (Par. 0035 Iwasaki discloses processor);
and a memory coupled to the processor and having instructions stored therein, the instructions, (Par. 0032 Iwasaki discloses a processor); when executed by the processor, causing the device to a method, the method  comprising: 
Iwasaki does not teach but Prior Art teaches in response to receiving a request from a client to compare a first segment of a plurality of segments of a first file with a second segment of a plurality of segments of a second file (Par. 0005 Prior Art discloses comparing two file list. Each file list is seen as a first file and second file. The files within the list are seen as segments. A first file list contains a first file of many files.  Therefore a first file contains a first segment of plurality of segments.  Par. 0010 Prior Art discloses comparing the files of each file list. Comparing files of a first list to files of a second list is seen as comparing a first segment of a first file with a second segment of a second file. The files of the second file are seen as the second segment of the second file);
Iwasaki and Prior Art are analogous art because they are in the same field of endeavor, comparing two segments processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the segment comparison of Iwasaki to include the file comparison of Prior Art, to reduce backup time. The suggestion/motivation to combine is that it would be obvious to try in order for reduction in the time required for the backup process permits a Recovery Point Objective (RPO) to be set at shorter time intervals, which in turn enables data restoration with higher accuracy; improvement in efficiency of the backup process is an issue of increasing importance (Par. 0004 Prior Art).
Iwasaki teaches determining by a storage system, a first set of data blocks of the first file associated with the first segment and a set second of data blocks of the second file associated with the second segment (Par. 0041 Iwasaki discloses metadata containing block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment);. 
Obtaining, by the storage system a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively (Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment.  The block address is seen as the mapping information);
Iwaskai teaches wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element (Par. 0044 Iwaskai discloses the first metadata and first data to be associated with a first identification value that uniquely identifies the first file. The first identification value is seen as first mapping element. The first metadata and first data is seen as the first mapping information. There are multiple files and metadata. Each file is associated with a metadata therefore there are multiple mappings. Par. 0044 Iwaskai discloses the second metadata and second data to be associated with a second identification value that uniquely identifies the second file. The second identification value is seen as second mapping element. The second metadata and second data is seen as the second mapping information);
and determining by the storage system a difference between the first segment by performing a comparison of the first mapping information and the second mapping information to determine that the first mapping element and the second mapping element are different; and restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference (Par. 0056 Iwasaki discloses difference information between the two backup is identified based upon the different backup times.  The files are seen as part of the backup. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).
Iwasaki does not teach but Luo teaches and wherein the first file and the second file are different backup files for a same source file (Fig. 6a (614) and Par. 118 Luo discloses identifying updated chunks. The chunks are seen as the first and second segment. Updated chunks are identified by comparing the first signature and the second signatures associated with the same first chunk to identify a mismatch. The first signature associated with the first chunk is seen as the first mapping information. The second signature associated with the first chunk is seen as second mapping information).
Iwasaki and Luo are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the file comparison of Iwasaki to include the file chunk comparison of Luo, to improve storage density. The suggestion/motivation to combine is that it would be obvious to try in order to increase storage capacity and performance (Par. 0028 Luo).


As to claim 9 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 8.
In addition Iwasaki teaches wherein the method further comprises: 
determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements (Par. 0028 Iwasaki discloses generating a data structure which is a map that show data blocks for the files. Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file). 

As to claim 11 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 8.
In addition Iwasaki teaches wherein determining the difference between the first segment and the second segment further comprises: 
comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment  (Par. 0056 Iwasaki discloses comparing the file of the current backup to the previous backup. And generating differential data blocks, inodes and inode bitmap based upon the comparison).
in response to the first set of mapping elements being all identical to the second set of mapping elements, determining that the first segment is identical to the second segment (Par. 0057 Iwasaki discloses after a comparison time stamps related to backup information, generating differential data only for blocks that contain new data or data that has been modified.  Data that is not modified is seen as first block segment and second block segments that are identical.


As to claim 12 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 8.
In addition Iwasaki teaches the acts further comprising: and sending by the storage system, the restored at least one portion of the first segment and the restored at least one portion of the second segment to the client (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).

As to claim 13 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 8.
In addition Iwasaki teaches wherein the  method further comprises: determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, 6Application No.: Not Yet AssignedDocket No.: 170360-028400US a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length (Par. 50 Iwasaki discloses the file name of the file).

As to claim 15 Iwasaki teaches a computer program product being tangibly stored on a computer- readable medium and comprising machine-executable instructions, the machine-executable instructions, when executed, causing a machine to perform a method, the method comprising:  
Iwasaki does not teach but Prior Art teaches in response to receiving a request from a client to compare a first segment of a plurality of segments of a first file with a second segment of a plurality of segments of a second file (Par. 0005 Prior Art discloses comparing two file list. Each file list is seen as a first file and second file. The files within the list are seen as segments. A first file list contains a first file of many files.  Therefore a first file contains a first segment of plurality of segments.  Par. 0010 Prior Art discloses comparing the files of each file list. Comparing files of a first list to files of a second list is seen as comparing a first segment of a first file with a second segment of a second file. The files of the second file are seen as the second segment of the second file);
Iwasaki and Prior Art are analogous art because they are in the same field of endeavor, comparing two segments processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the segment comparison of Iwasaki to include the file comparison of Prior Art, to reduce backup time. The suggestion/motivation to combine is that it would be obvious to try in order for reduction in the time required for the backup process permits a Recovery Point Objective (RPO) to be set at shorter time intervals, which in turn enables data restoration with higher accuracy; improvement in efficiency of the backup process is an issue of increasing importance (Par. 0004 Prior Art).
Iwasaki teaches determining from a client by a storage system, a first set of data blocks of the first file associated with the first segment and a set second of data blocks of the second file associated with the second segment (Par. 0041 Iwasaki discloses metadata containing block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment);.
obtaining by the storage system, a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively (Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment.  The block address is seen as the mapping information);
Iwaskai teaches wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element (Par. 0044 Iwaskai discloses the first metadata and first data to be associated with a first identification value that uniquely identifies the first file. The first identification value is seen as first mapping element. The first metadata and first data is seen as the first mapping information. There are multiple files and metadata. Each file is associated with a metadata therefore there are multiple mappings. Par. 0044 Iwaskai discloses the second metadata and second data to be associated with a second identification value that uniquely identifies the second file. The second identification value is seen as second mapping element. The second metadata and second data is seen as the second mapping information);
and determining by the storage system, a difference between the first segment by performing a comparison of  the first mapping information and the second information to determine that the first mapping element and the second mapping element are different, and restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference (Par. 0056 Iwasaki discloses difference information between the two backup is identified based upon the different backup times.  The files are seen as part of the backup. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).
Iwasaki does not teach but Luo teaches and wherein the first file and the second file are different backup files for a same source file (Fig. 6a (614) and Par. 118 Luo discloses identifying updated chunks. The chunks are seen as the first and second segment. Updated chunks are identified by comparing the first signature and the second signatures associated with the same first chunk to identify a mismatch. The first signature associated with the first chunk is seen as the first mapping information. The second signature associated with the first chunk is seen as second mapping information).
Iwasaki and Luo are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the file comparison of Iwasaki to include the file chunk comparison of Luo, to improve storage density. The suggestion/motivation to combine is that it would be obvious to try in order to increase storage capacity and performance (Par. 0028 Luo).


As to claim 16 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein the method further comprises: determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements (Par. 0028 Iwasaki discloses generating a data structure which is a map that show data blocks for the files. Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file).  


As to claim 18 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein determining the difference between the first segment and the second segment further comprises: comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment (Par. 0056 Iwasaki discloses comparing the file of the current backup to the previous backup. And generating differential data blocks, inodes and inode bitmap based upon the comparison). 

As to claim 19 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein the method further comprises: and sending the restored at least one portion of the first segment and the restored at least one portion of the second segment (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).

As to claim 20 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein the method further comprises: determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length (Par. 50 Iwasaki discloses the file name of the file).



8.	Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Iwasaki’) and further in view of Prior Art of Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Prior Art’) in combination with De Landstheer et al. U.S. Patent No. 7,827,146 (herein as ‘De’).

As to claim 3 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 1.
Iwasaki in combination with De teaches wherein determining the mapping elements comprises: generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values (Col. 5 Lines 21-45 De discloses performing hash on files or file segments to uniquely identify the file or file segment).
Iwasaki and De are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to data block mapping of Iwasaki to include the hashing of De, to allow transaction fragments to be uniquely identified. The suggestion/motivation to combine is that it would be obvious to try in order to speed up searching for data access across tens of millions of data files (Col.1 Col. 20-35 Iwasaki).


As to claim 10 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 9.
Iwasaki in combination with De teaches wherein determining the mapping elements comprises:  5Application No.: Not Yet AssignedDocket No.: 170360-028400US generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values (Col. 5 Lines 21-45 De discloses performing hash on files or file segments to uniquely identify the file or file segment).
Iwasaki and De are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to data block mapping of Iwasaki to include the hashing of De, to allow transaction fragments to be uniquely identified. The suggestion/motivation to combine is that it would be obvious to try in order to speed up searching for data access across tens of millions of data files (Col.1 Col. 20-35 Iwasaki).


As to claim 17 Iwasaki in combination with Prior Art and Luo teaches each and every limitation of claim 16.
Iwasaki in combination with De teaches wherein determining the mapping elements comprises:  7Application No.: Not Yet AssignedDocket No.: 170360-028400US generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values (Col. 5 Lines 21-45 De discloses performing hash on files or file segments to uniquely identify the file or file segment).
Iwasaki and De are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to data block mapping of Iwasaki to include the hashing of De, to allow transaction fragments to be uniquely identified. The suggestion/motivation to combine is that it would be obvious to try in order to speed up searching for data access across tens of millions of data files (Col.1 Col. 20-35 Iwasaki).


 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/   May 31, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                        
     /AMRESH SINGH/     Primary Examiner, Art Unit 2159